      Case 4:21-cv-02870 Document 4 Filed on 08/04/21 in TXSD Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

PRESTON JEROME TAYLOR,               *
                                     *
       Plaintiff,                    *
                                     *
vs.                                  * CIVIL ACTION NO. 21-00342-TFM-B
                                     *
OFFICER CROWE, et al.,               *
                                     *
       Defendants.                   *

                        REPORT AND RECOMMENDATION

       Plaintiff Preston Jerome Taylor, a Mobile County Metro Jail

inmate proceeding pro se, filed a complaint under 42 U.S.C. § 1983

and a motion to proceed without prepayment of fees.           (Docs. 1, 2).

This action has been referred to the undersigned Magistrate Judge

for    consideration    and   disposition     or   recommendation    on     all

pretrial matters as may be appropriate pursuant to 28 U.S.C. §

636(b)(1)(B) and S.D. Ala. GenLR 72(a)(2)(R).           (Doc. 3).    Because

Taylor is seeking to proceed in forma pauperis, the undersigned

has conducted an initial review of his complaint pursuant to 28

U.S.C. § 1915(e)(2).1      After careful review, it is recommended that


1   Section 1915(e)(2) provides:

       (2) Notwithstanding any filing fee, or any portion
       thereof, that may have been paid, the court shall dismiss
       the case at any time if the court determines that—

         (A) the allegation of poverty is untrue; or

         (B) the action or appeal—
       Case 4:21-cv-02870 Document 4 Filed on 08/04/21 in TXSD Page 2 of 6



this action be transferred to the United States District Court for

the Southern District of Texas.

       Taylor’s complaint lists as Defendants Officers Crowe and Cox

of the Houston (Texas) Police Department, as well as “The State of

Texas/Harris County Jail.”            (Doc. 1 at 6).       Taylor alleges that on

November 15, 2017, his “first night back in Houston after being

extradited and served unrelated time in another state[,]” Officers

Crowe and Cox stopped him “using the pretense of an investigation

that didn’t exist.” (Id. at 4). Taylor states that Officers Crowe

and Cox “reached for their weapons and attempted an illegal

detention under false pretenses which caused [Taylor] to fear for

[his] life.”         (Id. at 4-5).       Taylor alleges that “[d]uring the

traffic       stop   [he]    fled    from     their     attempts   at    an    illegal

detention.”          (Id.    at   4).        However,    Taylor    was    apparently

apprehended      and   was    “incarcerated        in    Harris    County     Jail   in

Houston[,] Texas on this charge.”                (Id. at 5).      Although Taylor’s

case was ultimately dismissed on December 15, 2020, Taylor asserts

that    his    detention     in     Harris   County     Jail   amounted       to   false




               (i) is frivolous or malicious;

               (ii) fails to state a claim on which relief may be
                granted; or

               (iii) seeks monetary relief against a defendant who
               is immune from such relief.

28 U.S.C. § 1915(e)(2).


                                             2
    Case 4:21-cv-02870 Document 4 Filed on 08/04/21 in TXSD Page 3 of 6



imprisonment, and he alleges that he suffered resulting damages,

including lost wages, the loss of his vehicle, the fact that his

eldest daughter passed away during his detention, and “other

sufferings.”     (Id.).     Taylor’s claims against the three named

Defendants     include    “Wrongful   Arrest,”   “False    imprisonment,”

“Harrassment” [sic], “Prejudice,” and “Pain and Suffering.”               (Id.

at 6-7).     For relief, Taylor seeks “[f]inancial comp[e]nsation.”

(Id. at 8).

     A § 1983 action may be brought in:

     (1) a judicial district in which any defendant resides,
     if all defendants are residents of the State in which
     the district is located;

     (2) a judicial district in which a substantial part of
     the events or omissions giving rise to the claim
     occurred, or a substantial part of property that is the
     subject of the action is situated; or

     (3) if there is no       district in which an action may
     otherwise be brought     as provided in this section, any
     judicial district in     which any defendant is subject to
     the court’s personal     jurisdiction with respect to such
     action.

28 U.S.C. § 1391(b); see New Alliance Party of Ala. v. Hand, 933

F.2d 1568, 1570 (11th Cir. 1991) (per curiam) (applying § 1391(b)’s

venue provisions to a § 1983 action).

     When venue is not proper in the district of filing, a district

court must dismiss, or if it is in the interest of justice,

transfer the action to any district in which it could have been

brought.     28 U.S.C. § 1406(a); see Kapordelis v. Danzig, 387 F.




                                      3
    Case 4:21-cv-02870 Document 4 Filed on 08/04/21 in TXSD Page 4 of 6



App’x 905, 906-07 (11th Cir. 2010) (per curiam) (affirming sua

sponte transfer, pursuant to § 1406(a), of a Bivens action from

New York to Georgia), cert. denied, 562 U.S. 1250 (2011).                 The

interests of justice generally favor transferring a case to the

appropriate   judicial     district     rather     than   dismissing      it.

Hemispherx Biopharma, Inc. v. MidSouth Capital, Inc., 669 F. Supp.

2d 1353, 1359 (S.D. Fla. 2009).

     As noted, Taylor contends that he was wrongfully stopped and

arrested by Houston (Texas) police officers and falsely imprisoned

in the Harris County (Texas) Jail.         Taylor lists “Harris County

Jail (Houston, Texas)” as the place or institution where the action

complained of occurred.     (Doc. 1 at 4).       Taylor names two Houston

police officers and “The State of Texas/Harris County Jail” as

Defendants, and he provides a Houston, Texas address for each

Defendant.    The Court takes judicial notice of the fact that

Houston and the Harris County Jail are both located in Harris

County, Texas, which lies within the Houston Division of the

Southern   District   of   Texas.       Although   Taylor    is   presently

incarcerated in Mobile, Alabama, Taylor’s § 1983 action appears to

have no connection to this district. None of the Defendants reside

in this district, and none of the events or omissions giving rise

to Taylor’s claims occurred in this district.               Instead, it is

readily apparent that, pursuant to 28 U.S.C. § 1391(b), the proper




                                    4
    Case 4:21-cv-02870 Document 4 Filed on 08/04/21 in TXSD Page 5 of 6



venue for this action is the Houston Division of the Southern

District of Texas.

     Considering Taylor’s pro se status, it is RECOMMENDED, in the

interest of justice, that this action be TRANSFERRED to the Houston

Division of the United States District Court for the Southern

District of Texas, pursuant to 28 U.S.C. § 1406(a).

                  NOTICE OF RIGHT TO FILE OBJECTIONS

     A copy of this report and recommendation shall be served on

all parties in the manner provided by law.              Any party who objects

to this recommendation or anything in it must, within fourteen

(14) days of the date of service of this document, file specific

written objections with the Clerk of this Court.               See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b); S.D. Ala. GenLR 72(c).                      The

parties should note that under Eleventh Circuit Rule 3-1, “[a]

party failing to object to a magistrate judge’s findings or

recommendations    contained    in   a      report     and   recommendation    in

accordance with the provisions of 28 U.S.C. § 636(b)(1) waives the

right to challenge on appeal the district court’s order based on

unobjected-to factual and legal conclusions if the party was

informed of the time period for objecting and the consequences on

appeal   for   failing   to   object.       In   the    absence   of   a   proper

objection, however, the court may review on appeal for plain error

if necessary in the interests of justice.”              11th Cir. R. 3-1.




                                        5
    Case 4:21-cv-02870 Document 4 Filed on 08/04/21 in TXSD Page 6 of 6



     In order to be specific, an objection must identify the

specific finding or recommendation to which objection is made,

state the basis for the objection, and specify the place in the

Magistrate Judge’s report and recommendation where the disputed

determination is found.     An objection that merely incorporates by

reference or refers to the briefing before the Magistrate Judge is

not specific.

     DONE this 4th day of August, 2021.

                                             /s/ SONJA F. BIVINS     _
                                        UNITED STATES MAGISTRATE JUDGE




                                    6
